Title: To George Washington from Rawleigh Colston, 20 December 1798
From: Colston, Rawleigh
To: Washington, George



Sir,
December 20th 1798

It is truly painful to me to trouble you again on a subject which I am persuaded has already proved very vexatious and unprofitable—The letter which I had pleasure of receiving from you in July last, I transmitted to General Marshall agreeable to your request, and referred him to the proceedings of the Court of Chancery for the necessary information—I have not yet been favoured with an answer from him, which perhaps he may decline from motives of delicacy in respect to our connection, unless he receives a direct Application from you—My friend Mr Keith who will deliver you this, will shew you the Original Platt and Courses of the late Colo. Mercer’s land exhibeted to the purchasers and referred to in their deeds, as certified by you—It appears to me very important to the persons in possession of this property, that the survey should be recorded in the County of Frederick—for this purpose I am told it would be proper for you to reacknowledge it before witnesses, on whose testimony it will be admitted to record—There are several persons in possession of these lotts who are in a similar situation with my self, and anxiously wish to know your final determination—If you conceive it necessary for your safety

that an amicable suit in Chancery should be instituted, it will be done in the manner most agreeable to your wishes—I am with the highest respect and veneration Sir, your Mo. Ob⟨t⟩

Rawleigh Colston

